In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1802V
                                         UNPUBLISHED


    GEOFFREY CLIVE,                                            Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: December 8, 2021

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                            Stipulation on Damages; Influenza
                                                               (Flu); Shoulder Injury Related to
                        Respondent.                            Vaccine Administration (SIRVA).


Emily Beth Ashe, Anapol Weiss, Philadelphia, PA, for Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.

                               DECISION ON JOINT STIPULATION1

      On November 25, 2019, Geoffrey Clive filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) causally related to his receipt of an influenza (“flu”) vaccine on
October 3, 2018. Petition at 1.

        On December 8, 2021, the parties filed the attached joint stipulation, which states
that a decision should be entered awarding compensation. ECF No. 32. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.



1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            •   A lump sum of $35,000.00 in the form of a check payable to Petitioner.
                This amount represents compensation for all items of damages that
                would be available under Section 15(a). Stipulation at ¶ 8.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of the Court is directed
to enter judgment in accordance with this decision.3

        IT IS SO ORDERED.
                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
            3ln tbe Wniteb ~tates QI:ourt of jfeberal QI:Iaims
                            OFFICE OF SPECIAL MASTERS




GEOFFREY CLIVE,

                      Petitioner,
                                                          Case No. 19-1802V (ECF)
V.                                                        CHIEF SPECIAL MASTER
                                                          CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                      Respondent.


                                       STIPULATION

       The parties hereby stipulate to the following matters:

       1.      Geoffrey Clive, petitioner, filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the

"Vaccine Program"). The petition seeks compensation for injuries allegedly related to

petitioner's receipt of the influenza ("flu") vaccine, which is a vaccine contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R. § I 00.3(a).

       2.      Petitioner received the flu vaccine on October 3, 2018.

       3.      The vaccination was administered within the United States.

       4.      Petitioner alleges that he sustained a left shoulder injury related to vaccine

administration ("SIRVA") within the Table time period after receiving the flu vaccine,

and alleges that he experienced the residual effects of this injury for more than six

months.
       5.     Petitioner represents that there has been no prior award or settlement of a

civil action for damages on his behalf as a result of his alleged injuries.

       6.     Respondent denies that petitioner sustained the onset of a SIRVA Table

injury within the Table timeframe or that petitioner experienced the residual effects of

this injury for more than six months and further denies that the flu vaccine caused

petitioner's alleged left shoulder injury, any other injury, or his current condition.

       7.     Maintaining their above-stated positions, the parties nevertheless now agree

that the issues between them shall be settled and that a decision should be entered

awarding the compensation described in paragraph 8 of this Stipulation.

       8.     As soon as practicable after an entry of judgment reflecting a decision

consistent with the terms of this Stipulation, and after petitioner has filed an election to

receive compensation pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health

and Human Services will issue the following vaccine compensation payment:

       A lump sum of $35,000.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under
       42 U.S.C. § 300aa-15(a).

       9.     As soon as practicable after the entry of judgment in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further

proceedings before the special master to award reasonable attorneys' fees and costs

incmTed in proceeding upon this petition.

       I 0.   Petitioner and his attorney represent that compensation to be provided

pursuant to this Stipulation is not for any items or services for which the Program is not

                                              2
primarily liable under 42 U.S.C. § 300aa-l 5(g), to the extent that payment has been made

or can reasonably be expected to be made under any State compensation programs,

insurance policies, Federal or State health benefits programs (other than Title XIX of the

Social Security Act (42 U.S.C. § 1396 et seq.)), or by entities that provide health services

on a pre-paid basis.

       11.    Payment made pursuant to paragraph 8 of this Stipulation and any amounts

awarded pursuant to paragraph 9 of this Stipulation will be made in accordance with

42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

       12.    The parties and their attorneys further agree and stipulate that, except for

any award for attorneys' fees and litigation costs, and past unreimbursed expenses, the

money provided pursuant to this Stipulation will be used solely for the benefit of

petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-l 5(a) and (d),

and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

       13.    In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or

assigns, does forever irrevocably and unconditionally release, acquit, and discharge the

United States and the Secretary of Health and Human Services from any and all actions

or causes of action (including agreements, judgments, claims, damages, loss of services,

expenses and all demands of whatever kind or nature) that have been brought, could have

been brought, or could be timely brought in the Court of Federal Claims, under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-l0 et seq., on

account of, or in any way growing out of, any and all known or unknown, suspected or

                                              3
unsuspected personal injuries to or death of petitioner resulting from, or alleged to have

resulted from, the flu vaccination administered on October 3, 2018, as alleged by

petitioner in a petition for vaccine compensation filed on or about November 25, 2019, in

the United States Court of Federal Claims as petition No. l 9-l 802V.

       14.    If petitioner should die prior to entry of judgment, this agreement shall be

voidable upon proper notice to the Court on behalf of either or both of the parties.

       15.    If the special master fails to issue a decision in complete conformity with

the terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms of this

Stipulation, then the parties' settlement and this Stipulation shall be voidable at the sole

discretion of either party.

       16.    This Stipulation expresses a full and complete negotiated settlement of

liability and damages claimed under the National Childhood Vaccine Injury Act of 1986,

as amended, except as otherwise noted in paragraph 9 above. There is absolutely no

agreement on the part of the parties hereto to make any payment or to do any act or thing

other than is herein expressly stated and clearly agreed to. The parties further agree and

understand that the award described in this Stipulation may reflect a compromise of the

parties' respective positions as to liability and/or amount of damages, and further, that a

change in the nature of the injury or condition or in the items of compensation sought, is

not grounds to modify or revise this agreement.




                                              4
       17.    This Stipulation shall not be construed as an admission by the United States

or the Secretary of Health and Human Services that the flu vaccine caused petitioner's

alleged left shoulder injury or any other injury or his current condition.

       18.    All rights and obligations of petitioner hereunder shall apply equally to

petitioner's heirs, executors, administrators, successors, and/or assigns.

                                 END OF STIPULATION




                                              5
Respectfully submitted,

PETITIONER:

            "
G~--a;:------ - - --··


ATTORNEY OF RECORD FOR                    AUTHORlED REPRESENTATIVE
                                          OF THE ATTORNEY GENERAL:
PE~
                                          v4d jCt;k:LA':45?r (,U _.,'V'v----
                                                                   1
EMILY B. ASHE                             HEATHER L. PEARLMAN
Counsel for Petitioner                    Deputy Di.rector
Anapol Weiss                              Torts Branch, Civil Division
130 N. 18th Street, Suite 1600            U.S. Department of Justice
Philadelphia, PA 19103                    P.O. Box 146
eashc@anapolweiss.com                     Benjamin Franklin Station
(866) 670-1979                            Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                 ATTONEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                RESPONDENT:
AND HUMAN SERVICES:
                                           He~)